Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9, 12-13, 16-18 and 20-24 were previously pending. Claims 1-9, 12-13, 16-18, 20-22 were amended, and claims 10-11, 14-15, 19, 23-24, were canceled in the reply filed July 7th, 2021. Claims 1-9, 12-13, 16-18, 20-22 are currently pending.
Response to Arguments
Applicant’s arguments filed with respect to the rejections made under § 103 have been fully considered but are moot in view of new grounds of rejection.
	Applicant’s arguments with respect to claim(s) 1-9, 12-13 and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant’s arguments pertaining to the newly amended features are moot because the previously cited references are not used to teach the newly amended features.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 & 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 8 recites the limitation "in response to receiving the user interaction" in the second line of the claim. There is insufficient antecedent basis for this limitation in the claim, as there is no previous step that recites “receiving a user interaction,” in claim 1. The nearest basis is at the end of Claim 1, where it recites “a mechanism for the user to respond to the phrase.”
Claim 18 recites the limitation "in response to receiving the user interaction" in the second sentence of the claim. There is insufficient antecedent basis for this limitation in the claim, as there is no previous step that recites “receiving a user interaction,” in claim 16. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-9 & 22 are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over SiliconAngle (https://www.youtube.com/watch?v=9JbmAw1E-Wg&t=424s) in view of Schrantz et al. (Pub. No.: US 2003/0144922 A1) further in view of Hey et al. (Pub. No.: US 2014/0181705 A1) 
Regarding claim 1, SiliconAngle teaches:
A computer-implemented method (See time stamp 7:33, “Let’s go buy shoes”) comprising: 
a snapshot of content displayed at a user interface screen, the content corresponding to a web page of a website, (See timestamp 7:46, the examiner is interpreting the image of the pair of sneakers as a snapshot of content, wherein the snapshot corresponds to “shoespring.com,” a web page of a website)
determining a domain based on the snapshot; (See timestamp 7:46, the examiner is interpreting “shoespring.com” as the domain)
analyzing the snapshot to identify a plurality of user interface elements within the displayed content, (See timestamp 7:46, “Buy this item”, “See more like this” and “Ask a question”) wherein: 
a respective user interface element is associated with an action for a user to perform; (See timestamp 7:46, “See more like this”)
generating, prior to receiving a user query, a phrase based on: (i) the domain and (ii) the respective user interface element that is associated with the action for the user to perform; (See timestamp 7:58-8:06, “so now I’m going to basically swipe through the products, find the ones I want, and then go buy them” and See timestamp 8:20, “Nice! Your order is complete…” The examiner is interpreting the confirmation of purchase message for the initial purchase shown in the video as the particular phrase and the subsequent user transactions for additional purchases of shoes as the user query.)
However, SiliconAngle does not teach the following limitations generating, by one or more processors, an automated interactive support prompt and displaying the automated interactive support prompt at the user interface screen, the automated interactive support prompt comprising the particular phrase, and a mechanism for the user to respond to the phrase.
However, with respect to the aforementioned limitation, Schrantz et al teaches 
generating an automated interactive support prompt and displaying the automated interactive support prompt at the user interface screen, the prompt comprising a phrase, and a mechanism to respond to the phrase. (See P: 0168, “The buyer is asked to rate his experience… include an overall rating question with pre-defined answers… and optionally a free form text field for additional language specific comments.” The examiner is interpreting the post purchase survey request as the automated interactive support prompt and the text field as the mechanism) 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the virtual assistance method of SiliconAngle, to include an automated interactive support prompt comprising a phrase and a mechanism to respond, as taught by Schrantz, in order to allow consumers to rate the other party in the transaction. (Schrantz, P: 0003)
However, SiliconAngle in view Schrantz does not teach the following limitations: capturing, by one or more processors, a snapshot of content of a web page displayed at a user interface screen, the web page of a website that does not utilize an automated interactive support service; determining, by one or more processors, analyzing, by one or more processors and generating, by one or more processors.
However, with respect to the aforementioned limitation, Hey et al teaches one or more processors, and capturing webpage content via a processor, the webpage displaying no support service. (See P: 0024-0026, “The instruction sets and subroutines 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the computer implemented method of SiliconAngle in view of Schrantz, to include capturing via processors, as taught by Hey, in order to create a screen capture image including the portion of the user interface display associated with the page object. (Hey, Abstract)
	Regarding claim 3, SiliconAngle in view of Schrantz in view of Hey teaches the limitations of Claim 1, and SiliconAngle further teaches:
	The computer-implemented method (See timestamp 7:33, “Let’s go buy shoes”) of claim 1,
	wherein analyzing the snapshot to identify the plurality of user interface elements within the displayed content (See timestamp 7:46, “Buy this item”, “See more like this” and “Ask a question”) comprises: 
	accessing at least one user interface element recognition model that is trained to recognize user interface elements; (See user interface elements at timestamp 7:47, The examiner is interpreting the user interface display module that causes the pop-up of user interface elements: “buy this item,” “see more like this” and “ask a question”, as the user interface element recognition module) and 
inputting the snapshot into the at least one user interface element recognition model to identify the user interface element. (See user interface element options given upon “Sneakers” snapshot at timestamp 7:47)
However, SiliconAngle in view Schrantz does not teach the following limitations: accessing, by one or more processors, at least one user interface element recognition model that is trained to recognize user interface elements; and inputting, by one or more processors, the snapshot into the at least one user interface element recognition model to identify the user interface element. However, with respect to the aforementioned limitation, Hey et al teaches computer functions executed by one or more processors. (See P: 0024-0026 & P: 0030-0031)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the computer implemented method of SiliconAngle in view of Schrantz, to include computer functions via processors, as taught by Hey, in order to associate the screen capture image with a documentation record for the page object. (Hey, Abstract)
	Regarding claim 4, SiliconAngle in view of Schrantz in view of Hey teaches the limitations of Claim 1, and SiliconAngle further teaches:
	The computer-implemented method (See time stamp 7:33, “Let’s go buy shoes”) of claim 1, further comprising: 
	identifying the action for the user to perform (See screen swipe through product catalog at 8:00) based on: 
	accessing at least one model that is trained to recognize user interface element actions; (See screen tap on “Buy this item” user interface element at timestamp 8:05) 
inputting the respective user interface element into the at least one model to identify the action for the user to perform. (See screen transition from chatbot screen to website product page at timestamp 8:06)
However, SiliconAngle in view Schrantz does not teach the following limitations: identifying, by one or more processors, the action for the user to perform; accessing, by one or more processors, at least one model that is trained to recognize user interface element actions; inputting, by one or more processors, the respective user interface element into the at least one model to identify the action for the user to perform. 
However, with respect to the aforementioned limitation, Hey et al teaches computer functions executed by one or more processors. (See P: 0024-0026 & P: 0030-0031)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the computer implemented method of SiliconAngle in view of Schrantz, to include computer functions via processors, as taught by Hey, in order to associate the screen capture image with a documentation record for the page object. (Hey, Abstract)
	Regarding claim 7, SiliconAngle in view of Schrantz in view of Hey teaches the limitations of Claim 1, and SiliconAngle further teaches:
	The computer-implemented method (See time stamp 7:33, “Let’s go buy shoes”) of claim 1,
	wherein the domain is associated with a service selected from the group consisting of: booking a flight, booking a hotel, booking a rental car, and ordering food. 
	Regarding claim 8, SiliconAngle in view of Schrantz in view of Hey teaches the limitations of Claim 1, and SiliconAngle further teaches:	
	The computer-implemented method (See time stamp 7:33, “Let’s go buy shoes”) of claim 1, further comprising: 
	generating and displaying the phrase (See timestamp 8:20, “Nice! Your order is complete…” The examiner is interpreting the confirmation of purchase message for the initial purchase shown in the video as the particular phrase), and 
	multiple user queries. (See timestamp 7:58-8:06, “so now I’m going to basically swipe through the products, find the ones I want, and then go buy them” and See timestamp 8:20, “Nice! Your order is complete…” The examiner is interpreting the confirmation of purchase message for the initial purchase shown in the video as the particular phrase and the subsequent user transactions for additional purchases of shoes as multiple user queries.) 
	However, SiliconAngle does not teach the following limitations generating a second automated interactive support prompt in response to receiving the user interaction, and displaying the second automated interactive support prompt at the user interface screen.
However, with respect to the aforementioned limitation, Schrantz et al teaches generating an automated interactive support prompt. (See P: 0168, “The buyer is asked to rate his experience…” The examiner is interpreting the post purchase survey request as the automated interactive support prompt) 

effective filing date of the claimed invention to modify the virtual assistance method of SiliconAngle, to include an automated interactive support prompt, as taught by Schrantz, in order to allow consumers to rate the other party in the transaction. (Schrantz, P: 0003)
However, SiliconAngle in view Schrantz does not teach the following limitations: generating, and displaying, by one or more processors. However, with respect to the aforementioned limitation, Hey et al teaches computer functions executed by one or more processors. (See P: 0024-0026 & P: 0030-0031)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the computer implemented method of SiliconAngle in view of Schrantz, to include computer functions via processors, as taught by Hey, in order to associate the screen capture image with a documentation record for the page object. (Hey, Abstract)
	Regarding claim 9, SiliconAngle in view of Schrantz in view of Hey teaches the limitations of Claim 8, and SiliconAngle further teaches:
	The computer-implemented method (See time stamp 7:33, “Let’s go buy shoes”) of claim 8,
	wherein generating the automated interactive support prompt comprises: 	identifying, based on analyzing the snapshot, a second user interface element of the plurality of user interface elements; (See timestamp 7:46, “Buy it now”)
determining a second action associated with the second user interface element; (See timestamp 7:46, the examiner is interpreting the associated action as buying the product)
	generating, a second phrase based on: (i) the received user interaction, (ii) the domain, (iii) the second user interface element, and (iv) the second action;  (See timestamp 8:16, “Nice! Your order is complete…”); and
	generating the phrase, and multiple user queries. (See timestamp 7:58-8:06)
 	However SiliconAngle does not teach wherein generating the second automated interactive support prompt comprises: generating, by one or more processors, the second automated interactive support prompt based on the second phrase. However, with respect to the aforementioned limitation, Schrantz et al teaches generating an automated interactive support prompt. (See P: 0168, “The buyer is asked to rate his experience…” The examiner is interpreting the post purchase survey request as the automated interactive support prompt) 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the virtual assistance method of SiliconAngle, to include an automated interactive support prompt, as taught by Schrantz, in order to allow consumers to rate the other party in the transaction. (Schrantz, P: 0003)
However, SiliconAngle in view Schrantz does not teach the following limitations identifying, by one or more processors, based on analyzing the snapshot, a second user interface element of the plurality of user interface elements; determining, by one or more processors, second action associated with the second user interface element; generating, by one or more processors, a second phrase based on: (i) the received user interaction, (ii) the domain, (iii) the second user interface element, and (iv) the second action; and generating, by one or more processors, the second automated interactive support prompt based on the second phrase. However, with respect to the aforementioned limitation, Hey et al teaches computer functions executed by one or more processors. (See P: 0024-0026 & P: 0030-0031)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the computer implemented method of SiliconAngle in view of Schrantz, to include computer functions via processors, as taught by Hey, in order to associate the screen capture image with a documentation record for the page object. (Hey, Abstract)
	Regarding claim 22, SiliconAngle in view of Schrantz in view of Hey teaches the limitations of Claim 1, and SiliconAngle further teaches:	
	The computer-implemented method (See time stamp 7:33, “Let’s go buy shoes”) of claim 1, wherein:
	generating, at a controller, a snapshot of content displayed at a user interface screen further comprises: capturing one or more portions of source code corresponding to the web page that displays content at the user interface screen. (See timestamp 7:46, see picture of sneakers and “shoespring.com”)
	However, SiliconAngle does not teach the following limitations wherein capturing, the snapshot of the content of the web page displayed at the user interface screen further comprises: capturing, by one or more processors, a portion of source code corresponding to the web page.

It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the computer implemented method of SiliconAngle in view of Schrantz, to include capturing via processors, as taught by Hey, in order to create a screen capture image including the portion of the user interface display associated with the page object. (Hey, Abstract)

Claims 2, 12, 13, 16-18, 20 are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over SiliconAngle (https://www.youtube.com/watch?v=9JbmAw1E-Wg&t=424s) in view of Schrantz et al. (Pub. No.: US 20030144922 A1) further in view of Hey et al. (Pub. No.: US 2014/0181705 A1) further in view of Brown et al. (Pub. No.: US 2013/0174034 A1)
	Regarding claim 2, SiliconAngle in view of Schrantz in view of Hey teaches the limitations of Claim 1, and SiliconAngle further teaches:
	The computer-implemented method (See time stamp 7:33, “Let’s go buy shoes”) of claim 1,
generating a virtual chat-bot; (See time stamp 7:36, “Hey David! What are you looking for today?”) 
However, SiliconAngle does not teach wherein the automated interactive support prompt is a virtual chat-bot. However, with respect to the aforementioned limitation, Brown et al teaches an automated interactive support prompt in the form of a virtual chatbot. (See 210 in Fig 2A, and P: 0058)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the virtual chatbot, of SiliconAngle, to be an automated interactive support prompt as taught by Brown, in order to allow the virtual assistant to act as an effective interface that allows users to seek information they desire. (Brown, P: 0004)
	Regarding claim 12, SiliconAngle teaches 
	An apparatus (See phone at timestamp 7:35) comprising:
A user interface screen configured to display content associated with a domain for a particular service; (See timestamp 7:46, the examiner is interpreting “shoespring.com” as the domain and shoe products as content associated with the domain) and
the controller configured to: generate a snapshot of the content displayed at the user interface screen; (See timestamp 7:46, the examiner is interpreting the image of the pair of sneakers as a snapshot of content, wherein the snapshot corresponds to “shoespring.com,” a web page of a website)
determine a domain based on the snapshot; (See timestamp 7:46, the examiner is interpreting “shoespring.com” as the domain)
analyze the snapshot to identify a plurality of user interface elements within the displayed content, (See timestamp 7:46, “Buy this item”, “See more like this” and “Ask a question”) wherein: 
	a respective user interface element is associated with an action for a user to perform (See timestamp 7:46, “Buy this item”)
generating, prior to receiving a user query, a phrase based on: (i) the domain and (ii) the respective user interface element that is associated with the action for the user to perform; (See timestamp 7:58-8:06, “so now I’m going to basically swipe through the products, find the ones I want, and then go buy them” and See timestamp 8:20, “Nice! Your order is complete…” The examiner is interpreting the confirmation of purchase message for the initial purchase shown in the video as the particular phrase and the subsequent user transactions for additional purchases of shoes as the user query.)
However, SiliconAngle does not teach the following limitations generating, by one or more processors, an automated interactive support prompt and displaying the automated interactive support prompt at the user interface screen, the automated interactive support prompt comprising the particular phrase, and a mechanism for the user to respond to the phrase.
However, with respect to the aforementioned limitation, Schrantz et al teaches 
generating an automated interactive support prompt and displaying the automated interactive support prompt at the user interface screen, the prompt comprising a phrase, and a mechanism to respond to the phrase. (See P: 0168, “The buyer is asked to rate his experience… include an overall rating question with pre-defined answers… and optionally a free form text field for additional language specific comments.” The 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the virtual assistance method of SiliconAngle, to include an automated interactive support prompt comprising a phrase and a mechanism to respond, as taught by Schrantz, in order to allow consumers to rate the other party in the transaction. (Schrantz, P: 0003)
However, SiliconAngle in view Schrantz does not teach the following limitations: capturing, a snapshot of content of a web page displayed of a website that does not utilize an automated interactive support service.
However, with respect to the aforementioned limitation, Hey et al teaches capturing webpage content via a processor, the webpage displaying no support service. (See P: 0024-0026, “The instruction sets and subroutines of screen capture process 10s, which may be stored on storage device 16 coupled to computing device 12, may be executed by one or more processors… may include but are not limited to an automated software testing application, a web browser” & P: 0030-0031)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the computer implemented method of SiliconAngle in view of Schrantz, to include capturing, as taught by Hey, in order to create a screen capture image including the portion of the user interface display associated with the page object. (Hey, Abstract)
	However, SiliconAngle in view of Schrantz in view of Hey does not teach the following limitations an apparatus comprising: a memory; and a controller coupled to the memory and to the user interface screen. However, with respect to the aforementioned limitations, Brown et al teaches  a memory; (See memory 124 and 132 in Fig 1) and a controller coupled to the memory and to the user interface screen, (See processor 134 in Fig 1)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the controller in SiliconAngle in view of Schrantz to include an apparatus, a memory and a controller coupled to both the memory and the user interface screen, as taught by Brown, in order to allow the virtual assistant to act as an effective interface that allows users to seek information they desire. (Brown, P: 0004)
	Regarding claim 13, SiliconAngle in view of Schrantz in view of Hey in view of Brown teaches the limitations of Claim 12, and SiliconAngle further teaches:
	The apparatus (See timestamp 7:35) of claim 12,
generating a virtual chat-bot; (See time stamp 7:36, “Hey David! What are you looking for today?”) 
However, SiliconAngle does not teach wherein the automated interactive support prompt is a virtual chat-bot. However, with respect to the aforementioned limitation, Brown et al teaches an automated interactive support prompt in the form of a virtual chatbot. (See 210 in Fig 2A, and P: 0058)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the virtual chatbot, of SiliconAngle, to be an automated interactive support prompt as taught by Brown, in 
Regarding claim 16, SiliconAngle teaches
A computer program product comprising (See timestamp 7:35) program instructions:
a snapshot of content displayed at the user interface screen, the content corresponding to a web page of a website; (See timestamp 7:46, the examiner is interpreting the image of the pair of sneakers as a snapshot of content, wherein the snapshot corresponds to “shoespring.com,” a web page of a website)
determine a domain based on the snapshot; (See timestamp 7:46, the examiner is interpreting “shoespring.com” as the domain)
analyze the snapshot to identify a plurality of user interface elements within the displayed content, (See timestamp 7:46, “Buy this item”, “See more like this” and “Ask a question”) wherein: 
at least one user interface element; (See timestamp 7:46, “Buy this item”) and 
a respective user interface element is further associated with one or more actions for a user to perform; (See timestamp 7:46, “See more like this”)
generating, prior to receiving a user query, a particular phrase based on: (i) the domain and (ii) the respective user interface element that is associated with the action for the user to perform; (See timestamp 7:58-8:06, “so now I’m going to basically swipe through the products, find the ones I want, and then go buy them” and See timestamp 8:20, “Nice! Your order is complete…” The examiner is interpreting the confirmation of purchase message for the initial purchase shown in the video as the particular phrase 
However, SiliconAngle does not teach the following limitations program instructions to generate, an automated interactive support prompt and display the automated interactive support prompt at the user interface screen, the automated interactive support prompt comprising the particular phrase and a mechanism for the user to respond to the phrase.  
However, with respect to the aforementioned limitation, Schrantz et al teaches 
generating an automated interactive support prompt and displaying the automated interactive support prompt at the user interface screen, the prompt comprising a phrase, and a mechanism to respond to the phrase. (See P: 0168, “The buyer is asked to rate his experience… include an overall rating question with pre-defined answers… and optionally a free form text field for additional language specific comments.” The examiner is interpreting the post purchase survey request as the automated interactive support prompt and the text field as the mechanism) 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the virtual assistance method of SiliconAngle, to include an automated interactive support prompt comprising a phrase and a mechanism to respond, as taught by Schrantz, in order to allow consumers to rate the other party in the transaction. (Schrantz, P: 0003)
However, SiliconAngle in view Schrantz does not teach the following limitations: program instructions to capture, a snapshot of content of a web page displayed at a user interface screen, the web-page of a website that does not utilize an automated interactive support service;
However, with respect to the aforementioned limitation, Hey et al teaches capturing webpage content via a processor, the webpage displaying no support service. (See P: 0024-0026, “The instruction sets and subroutines of screen capture process 10s, which may be stored on storage device 16 coupled to computing device 12, may be executed by one or more processors… may include but are not limited to an automated software testing application, a web browser” & P: 0030-0031)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the computer implemented method of SiliconAngle in view of Schrantz, to include capturing, as taught by Hey, in order to create a screen capture image including the portion of the user interface display associated with the page object. (Hey, Abstract)
	However, SiliconAngle in view of Schrantz in view of Hey does not teach the following limitations one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media,. However, with respect to the aforementioned limitations, Brown et al teaches  
	a memory; (See memory 124 and 132 in Fig 1) and program instructions. (See P: 0055)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the controller in SiliconAngle in view of Schrantz to include an apparatus, a memory and program instructions, as taught 
	Regarding claim 17, SiliconAngle in view of Schrantz in view of Hey in view of Brown teaches the limitations of Claim 16, and SiliconAngle further teaches:
	The computer program product (See timestamp 7:35) of claim 16, further comprising: 
generating a virtual chat-bot; (See time stamp 7:36, “Hey David! What are you looking for today?”) 
However, SiliconAngle does not teach wherein the automated interactive support prompt is a virtual chat-bot. However, with respect to the aforementioned limitation, Brown et al teaches an automated interactive support prompt in the form of a virtual chatbot. (See 210 in Fig 2A, and P: 0058)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the virtual chatbot, of SiliconAngle, to be an automated interactive support prompt as taught by Brown, in order to allow the virtual assistant to act as an effective interface that allows users to seek information they desire. (Brown, P: 0004)
	Regarding claim 18, SiliconAngle in view of Schrantz in view of Hey in view of Brown teaches the limitations of Claim 16, and SiliconAngle further teaches:	
	The computer program product of claim 16, (See timestamp 7:35) further copmrising:
	Program instructions, generating and displaying a particular phrase (See timestamp 8:20, “Nice! Your order is complete…” The examiner is interpreting the 
	multiple user queries. (See timestamp 7:58-8:06, “so now I’m going to basically swipe through the products, find the ones I want, and then go buy them” and See timestamp 8:20, “Nice! Your order is complete…” The examiner is interpreting the confirmation of purchase message for the initial purchase shown in the video as the particular phrase and the subsequent user transactions for additional purchases of shoes as multiple user queries.) 
	However, SiliconAngle does not teach the following limitations program instructions, collectively stored on the one or more computer readable storage media, to generate, a second automated interactive support prompt in response to receiving the user interaction; and program instructions, collectively stored on the one or more computer readable storage media, to display, the second automated interactive support prompt at the user interface screen.
However, with respect to the aforementioned limitation, Schrantz et al teaches generating an automated interactive support prompt. (See P: 0168, “The buyer is asked to rate his experience…” The examiner is interpreting the post purchase survey request as the automated interactive support prompt) 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the virtual assistance method of SiliconAngle, to include an automated interactive support prompt, as taught by 
	However, SiliconAngle in view of Schrantz does not teach the following limitations program instructions, collectively stored on the one or more computer readable storage media. However, with respect to the aforementioned limitations, Brown et al teaches a memory; (See memory 124 and 132 in Fig 1) 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the controller in SiliconAngle in view of Schrantz to include an apparatus and a memory, as taught by Brown, in order to allow the virtual assistant to act as an effective interface that allows users to seek information they desire. (Brown, P: 0004)
	Regarding claim 20, SiliconAngle in view of Schrantz in view of Hey in view of Brown teaches the limitations of Claim 16, and SiliconAngle further teaches: 
	The computer program product (See timestamp 7:35) of claim 16
	wherein the domain is associated with a service selected from the group consisting of booking a flight, booking a hotel, booking a rental car, and ordering food. (See timestamp 7:46, the examiner is interpreting “shoespring.com” as the domain for an online shoe store)

Claims 5-6 are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over SiliconAngle (https://www.youtube.com/watch?v=9JbmAw1E-Wg&t=424s) in view of 
	Regarding claim 5, SiliconAngle in view of Schrantz in view of Hey teaches the limitations of Claim 1, and SiliconAngle further teaches:
	The computer-implemented method (See time stamp 7:33, “Let’s go buy shoes”) of claim 1,, 
	wherein generating the phrase (See timestamp 8:20) comprises:
	sample phrase based on domain (See particular phrase generated based on order at timestamp 8:15). 
	However, SiliconAngle does not teach parsing, by one or more processors, a plurality of scripts to generate a plurality of phrases; selecting, by one or more processors, a sample phrase from the plurality of phrases based on the respective user interface element that is associated with the action for the user to perform; and modifying, by one or more processors, the sample phrase based on the domain to generate the phrase. However, with respect to the aforementioned limitation, Bachrach et al teaches 
parsing a plurality of scripts to generate a plurality of phrases; (see P: 0034, the examiner is interpreting the templates as scripts and responses as phrases)
selecting a sample phrase from the plurality of phrases based on the user interface element intent and associated action; (see P: 0034)
and modifying the sample phrase based on a session profile to generate the  phrase. (See P: 0034 and P: 0048)
	It would’ve been prima facie obvious to one of ordinary skill in the art as of the 

SiliconAngle, to include parsing scripts, selecting from a plurality of generated phrases and modifying the sample phrase, as taught by Bachrach, to improve conversational modelling. (Bachrach, P: 0004)
However, SiliconAngle in view Bachrach does not teach the following limitations: parsing, by one or more processors, a plurality of scripts to generate a plurality of phrases; selecting, by one or more processors, a sample phrase from the plurality of phrases based on the respective user interface element that is associated with the action for the user to perform; and modifying, by one or more processors, the sample phrase based on the domain to generate the phrase. However, with respect to the aforementioned limitation, Hey et al teaches computer functions executed by one or more processors. (See P: 0024-0026 & P: 0030-0031)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the computer implemented method of SiliconAngle in view of Bachrach, to include computer functions via processors, as taught by Hey, in order to associate the screen capture image with a documentation record for the page object. (Hey, Abstract)
	Regarding Claim 6, SiliconAngle in view of Hey in view of Bachrach teaches the limitations of Claim 5, and SiliconAngle further teaches:
	SiliconAngle teaches generating the phrase (See timestamp 8:20). However, SiliconAngle does not teach the following limitation wherein the plurality of phrases comprises a selection from the group consisting of: a website script, and a user interface application script. However, with respect to the aforementioned limitation 
	It would’ve been prima facie obvious to one of ordinary skill in the art as of the 
effective filing date of the claimed invention to modify the phrase generation method of 
SiliconAngle, to include selection from a plurality of scripts, as taught by Bachrach, to improve conversational modelling. (Bachrach, P: 0004)

Claim 21 is rejected under 35 U.S.C. 103(a)(1) as being unpatentable over SiliconAngle (https://www.youtube.com/watch?v=9JbmAw1E-Wg&t=424s) in view of Schrantz et al. (Pub. No.: US 20030144922 A1) further in view of Expedia (https://www.youtube.com/watch?v=ZFo6SdIh7mc)
	Regarding claim 21, SiliconAngle in view of Schrantz in view of Hey teaches the limitations of Claim 1, and SiliconAngle further teaches:	
	The computer-implemented method (See time stamp 7:33, “Let’s go buy shoes”) of claim 1, wherein:
	the action for the user to perform is selected from the group consisting of: selecting a single item from among a group of pre-defined items (See timestamp 7:46, “Buy this now” or  “See more like this”), selecting a task (See timestamp 7:46, “Buy this now” or  “See more like this”). However, SiliconAngle in view of Schrantz in view of Hey does not teach the following limitations selecting from among one or more attributes, inputting at least one attribute via an entry prompt, and inputting a string of text via an entry prompt; and the one or more attributes are selected from the group consisting of: a location, a date value, and a rating value. However, with respect to the aforementioned limitation Expedia teaches
	selecting from among one or more attributes (See timestamp 0:11, “San Francisco”), inputting at least one attribute via an entry prompt (See timestamp 0:21, “9/3”), and inputting a string of text via an entry prompt (See timestamp 0:27, “How many nights?... 2”); and 
	an attribute is selected from the group consisting of: a location, a date value, and a rating value. (See timestamp 0:27, “That’s 2 nights in San Francisco… on September 3, 2016”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the virtual chatbot of SiliconAngle in view of Schrantz, to select from one or more attributes, as taught by Expedia, to supply the customer with the best deals. (Expedia, timestamp 0:42)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OGHOSAMAMWEN AGBONLAHOR whose telephone number is (571) 270-1295. The examiner can normally be reached on 8:00AM - 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/OGHOSAMAMWEN AGBONLAHOR/ 
Examiner 
Art Unit 3628 
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
August 9, 2021